Citation Nr: 9934569	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  98-21 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  



ATTORNEY FOR THE BOARD

W. Mulligan, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from decisions of the 
Department of Veterans' Affairs (hereinafter "VA") Regional 
Office in Cleveland, Ohio (hereinafter "RO"), which denied 
the benefit sought on appeal.  The veteran, who had active 
service from March to April 1993, appealed those decisions to 
the Board.  



FINDINGS OF FACT

1.  A personality disorder is not a disorder for VA benefits 
purposes.  

2.  The veteran has not submitted competent medical evidence 
which demonstrates that any currently diagnosed acquired 
psychiatric disorder has a nexus or relationship to service, 
including the personality and adjustment disorders diagnosed 
during service.  



CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends the RO erred in failing to grant service 
connection for a psychiatric disorder.  He asserts that the 
diagnosis of a personality disorder made during service was 
made without proper knowledge of his condition, and that he 
now has an anxiety disorder as a result of his service.  

Service connection may be granted for disability due to an 
injury or disease incurred or aggravated in service.  See 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  If a 
condition noted during service is not shown to be chronic, 
then generally a continuity of symptoms after service is 
required for service connection.  See 38 C.F.R. § 3.303(b).  
However, in the field of mental disorders, personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  See 38 C.F.R. § 3.303(c).  

Nevertheless, the threshold question that must be answered in 
this case is whether the veteran has presented a well-
grounded claim for service connection.  A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet.App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  See Boeck v. Brown, 
6 Vet.App. 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).

Alternatively, the U.S. Court of Appeals for Veterans Claims 
(Court) has recently indicated that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

In this case, the veteran's service medical records show that 
approximately seven days after entering service in March 1993 
he was diagnosed as having an adjustment disorder.  Several 
days later the veteran was separated from service for what 
was listed as a narrative reason on his DD Form 214 as 
"Other Physical/Mental Conditions - Personality Disorder."  
Following service, private medical records show that the 
veteran has been diagnosed as having various psychiatric 
disorders, including a bipolar disorder, obsessive compulsive 
disorder, depression, paranoid personality disorder, and 
borderline personality.  The Board would also note that 
following a VA examination performed in February 1999 the 
veteran was diagnosed as having a bipolar disorder.

With respect to the evidence submitted and the elements of a 
well-grounded claim, it is clear that the veteran has a 
current psychiatric disorder.  What is missing from the 
veteran's claim, however, is competent medical evidence which 
indicates that a current psychiatric disorder is related 
either to service, or to the adjustment disorder with 
depressed mood or the personality disorder diagnosed during 
service.  In this regard, none of the private medical records 
contain an opinion as to the etiology of any of the 
psychiatric disorders diagnosed.  

While the VA examination did indicate that, it was possible 
that the veteran's pre-existing mental condition was 
aggravated during his eleven days of active duty since he had 
a long psychiatric problem, dating back to his teenage years, 
suffice it to point out that the only preexisting psychiatric 
problem noted during service was a personality disorder, 
which is not a disability for VA purposes, and that the 
adjustment disorder apparently did not represent a chronic 
disorder since it has not been diagnosed following service.  
It is significant that the VA examiner also stated that, 
"The veteran's current psychiatric condition is not due to 
his 11 days of active duty unless something happened during 
that period of time."  Simply put the VA examination does 
not provide a nexus or relationship between a current 
disorder because the opinion expressed is too speculative.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999).  As such, 
the veteran has failed to submit the requisite evidence for a 
well-grounded claim.  

The veteran clearly believes that he has a psychiatric 
disorder that is related to service.  However, lay assertions 
are not competent to prove a matter requiring medical 
expertise.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994); 
Fluker v. Brown, 5 Vet.App. 296, 299 (1993); Moray v. Brown, 
5 Vet.App. 211, 214 (1993); Cox v. Brown, 5 Vet.App. 93, 95 
(1993); Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993); 
Clarkson v. Brown, 4 Vet.App. 565, 567 (1993).  It is the 
province of trained health care professionals to enter 
conclusions that require medical opinions as to causation, 
Jones v. Brown, 7 Vet.App. 134, 137 (1994), and, since he has 
no medical expertise, the lay opinion of the veteran does not 
provide a basis upon which to make any finding as to the 
origin or development of his condition.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-5 (1992).  In the absence of 
competent supporting medical evidence, the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
is not well grounded and must be denied on that basis.

In the absence of a well-grounded claim, the VA has no duty 
to assist the veteran in developing the record to support his 
claim for service connection. See Epps, 126 F.3d at 1469.  As 
the Board is not aware of the existence of additional 
evidence that might well ground the veteran's claim, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a).  
See McKnight v. Gober, 131 F.3d 1483, 1484-1485 (Fed.Cir. 
1997).  However, the Board views this discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claim, and to explain why his current attempt 
fails.  See Robinette v. Brown, 8 Vet.App. 69, 77-79 (1995).



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for an acquired psychiatric disorder is 
denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

